DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “a downstream equipment” should be “downstream equipment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  There is no step within the method claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends from claim 1, which claims a protective cage.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landry (8499972).
Regarding claim 1, the Landry system for discharging product (10) from a bag (980), the system comprising:
a vibration unit (112 a, b) arranged to support the bag (980) and vibrate so that the product exits an opening (982) of the bag (980),
a conduit (102) having an inlet (inherent) that is located below the vibration unit to receive the product,
a downstream equipment (1096 (Fig. 10); see col. 6, lines 40-52) connected to the conduit to receive the product frame the conduit, wherein
a protective cage (106, 134 (a, b)) is arranged around the inlet of the conduit, the protective cage having an open position (Fig. 8) to allow access to the inlet, and a closed position (Fig. 9) to restrict access to the inlet.

Regarding claim 2, comprising a frame structure (103) that supports the vibration unit (112 a, b) and the condut (102), the protective cage (106, 134 (a, b)) being confined within the frame structure (103) when the protective cage is in the closed position (Fig. 9).

Regarding claim 3, wherein the protective cage (106, 134 (a, b)) is confined within the frame structure (103) when the protective cage (106) is in the open position (Fig. 8).

Regarding claim 4, wherein the protective cage (106) comprises two doors (134a, 134b) that are pivotable about a respective axis (102a, b) and in a direction away from each other (see Fig. 5B).

Regarding claim 5, wherein the protective cage (106) comprises two doors (134a, 134b) that are pivotable about a respective axis (102a, b) and in a direction away from each other (Fig. 5b), and wherein the frame structure (103) comprises two transversal support bars (199a, 199b) that limit the pivotation of the two doors.

Regarding claim 6, wherein the conduit (80) comprises a flexible element (bellows 1096) that is expandable and contractible in a vertical direction, and the protective cage (106) does not extend below any part of the flexible element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landry in view of Bertolo (20010027822).
Regarding claim 7, the Landry reference discloses the invention as claimed, but doesn’t disclose a number of elongated slots 21 mm in width arranged in the doors.  However, the Bertolo reference discloses another bag discharging apparatus (see Figures) having slots (38) in doors (34) for access to the conduit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the doors (134 a, b) of the Landry device to have slots as, for example, taught by the Bertolo reference in order to provide access to the conduit to manually manipulate the conduit (para [0020]). 
Regarding the slots being 21 mm in width, the applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landry.
Regarding claim 8, wherein the protective cage (100) comprises an upper reinforcement rib (114 a, b) that extends along an upper section of the protective cage
protrudes from the upper section, but doesn’t have a number of through holes that extend along the upper section.  It would have been an obvious matter of design choice to place through holes in the reinforcement ribs (114 a, b), since applicant has not disclosed that through holes solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with or without through holes.

Regarding claim 9, Landry doesn’t disclose wherein a distance between an uppermost edge of the protective cage (106) and the location where the downstream equipment (1096) is connected to the conduit (102) is at least 845 mm. The applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 10, Landry doesn’t disclose wherein a distance between the inlet of the conduit (102) and the location where the downstream equipment (1096) is connected to the conduit (102) is smaller than 750 mm. The applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claims 11 and 12, wherein a collar (1099) is arranged around the conduit (102), below the inlet as seen in a vertical direction and wherein the collar does not, as seen in a vertical direction, extend below a lower edge of the protective cage (106) by a distance that is larger than 20 mm.

Regarding claim 13, wherein a maximal distance between an outer periphery of the collar (1099) and an inner side of the protective cage (106) is smaller than 125 mm when the protective cage is in the closed position. The applicant is advised that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753